DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
Claims 1-8, 10-12, 14-21, and 23 are currently pending and have been examined herein. 

Declaration Under 37 CFR 1.130(a)
3.	The declaration under 37 CFR 1.130(a) filed January 21, 2022 is sufficient to overcome the rejections under 35 USC 103 over the prior art of Tran (The New England Journal of Medicine 375;23 12/8/2016 pages 2255-2262).




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-8, 10-11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carretero (J Cancer Sci Ther 2017 9:9 Sept 25, 2017) in view of Garrido (WO 2014/096367 Pub 6/26/2014).
Regarding Claim 1 Carretero teaches that tumor elimination and the success of cancer immunotherapy depend on the proper expression of HLA class I complex (HLA-I) required for the presentation of tumor-associated peptides to cytotoxic T-lymphocytes. Tumors escape immune attack by losing HLA-I expression, often due to irreversible genetic/chromosomal alterations, including mutations in beta2-microglobulin (B2M) or lack of HLA-A2 allele due to a haplotype loss. The introduction of these genes and re-expression of the missing HLA-I specificity on the tumor cell surface is an attractive strategy to induce tumor rejection by T-lymphocytes (abstract). Carretero teaches that they obtained numerous human tumor cell lines.  Genomic HLA typing of all cell lines was performed.  Table 1 summarizes HLA typing of all the 

Regarding Claim 6 Carretero discloses an adenoviral vector carrying HLA*A0201 under the control of cytomegalovirus (AdCMV-HLA-A2) and an adeno-associated vector carrying  HLA*A0201 (AAV2-HLA-A2) under the control of cytomegalovirus (page 3, col 1). Thus Carretero discloses a method wherein the nucleic acid encoding the selected HLA allele is administered in a viral vector comprising the nucleic acid (page 3, col 1). 
Regarding Claim 7 Carretero discloses an adenoviral vector carrying HLA*A0201 under the control of cytomegalovirus promoter (AdCMV-HLA-A2) and an adeno-associated vector carrying  HLA*A0201 (AAV2-HLA-A2) under the control of cytomegalovirus promoter (page 3, col 1). Thus Carretero discloses a method wherein the vector comprising the nucleic acid further comprises a promoter operably linked to the nucleic acid.
Regarding Claim 16 Carretero teaches that infection with AdCMV-HLA-A2 or AAV2-HLA-A2 induced expression of HLA-A2 allele in various types of human tumor cells (melanoma, bladder, and prostate cancer cells) naturally lacking HLA-A2 based on HLA class I genotyping results (Table 1). HLA-A2 expression was measured by flow cytometry 48 hours after infection, confirming a successful introduction of HLA-A2 allele de novo in addition to the existing ones (Figure 2c) (page 4, col 1).  Thus Carretero teaches a method wherein the tumor is a bladder tumor, melanoma, or  prostate tumor. 
It is noted that the teachings in Carretero are limited to cell lines.  Carretero does not teach a method of treating a “subject” with a tumor.  Carretero does not teach a method 
However Garrido teaches a method predicting or prognosticating the response of a human subject to immunotherapy, wherein the subject is suffering from a cancer disease, and wherein the method comprises using, as an indicator, expression levels of β2-microglobulin from the tumor cells of a biological sample of the subject; wherein the result is indicative of a negative response if the expression levels of β2-microglobulin are under-expressed in comparison to a reference sample and/or a positive control (page 10, lines 10-16).  Garrido further teaches treating human subjects with a negative response with a composition comprising an expression system which in turn comprises a polynucleotide sequence coding for β2- microglobulin protein. Garrido teaches that the composition is administered sequentially or simultaneous to a composition suitable for cancer immunotherapy (page 12 line 4-31).  Additionally Garrido teaches that they performed in vivo experiments on immunodeficient mice by using an intratumoral injection of AdCMVβ2m adenoviral vectors.  Garrido teaches that human tumor cells were transplanted into nude mice.  Viral vectors were injected into tumors of 5-8 mm in diameter. Garrido teaches that positive re-expression of b2m protein in the tumors transfected with AdCMVb2m vector was demonstrated by immunohistochemistry and western blot (page 6, lines 11-19). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Carretero by 
Carretero does not teach a method comprising measuring HLA expression level, genotype, and/or copy number in a non-tumor sample from the subject (clm 2). Carretero does not teach a method wherein selecting one or more HLA alleles having reduced expression comprises selecting an allele with at least 10% reduced expression compared to a control (clm 4).
Carretero does not teach a method wherein selecting one or more HLA alleles having reduced copy number comprises selecting an allele with a decreased number of copies compared to a control (clm 5).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Carretero by measuring HLA expression in a non-tumor sample as suggested by Garrido.  In the instant case it was routine in the art at the time of the invention to use non-tumor samples as controls when measuring expression in tumor samples as demonstrated by Garrido.  The skilled artisan would have been motivated to select HLA alleles with at least 10% reduced expression for re-expression since the prior art of Carretero teaches that tumor elimination and the success of cancer immunotherapy depend on the proper expression of HLA class I complex required for the presentation of tumor associated peptides to cytotoxic T lymphocytes.  Additionally it would have been obvious to select HLA alleles having a reduced copy number for re-expression for the same reason.  

However Garrido teaches that they performed in vivo experiments on immunodeficient mice by using an intratumoral injection of AdCMV luciferase (control) and AdCMVβ2m adenoviral vectors. Human tumor cells were transplanted into nude/nude mice. Viral vectors were injected into tumors of 5-8 mm in diameters (page 6 lines 10-15).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Carretero by locally administering the HLA alleles to the tumor as suggested by Garrido.  One of skill in the art would have been motivated to use local administration since Garrido teaches that local administration of B2M alleles to the tumor was effective at restoring B2M expression.
Carretero does not teach a method wherein the one or more cancer immunotherapies comprises one or more of monoclonal antibodies, immune checkpoint inhibitors, cytokine therapy, agonists to costimulatory molecules, dendritic cell therapies, adoptive T cell therapy, and tumor vaccines (clm 10).  Carretero does not teach a method wherein the cancer immunotherapy is adoptive T cell therapy (clm 11).  Carretero does not teach a method wherein the one or more cancer immunotherapies are administered to the subject prior to, simultaneously or substantially simultaneously with, or after administering the nucleic acid encoding the one or more selected HLA alleles (clm 14).
However Garrido discloses immunotherapies such as treatments with IL-2, IFN, peptide based therapy or transfer of autologous activated T-cells (page 12, lines 33-34). Garrido teaches treating human subjects with a negative response with a composition 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Carretero by administering one of the immunotherapies taught by Garrido.  One of skill in the art would have been motivated to administer one of the immunotherapies taught by Garrido since they were types of immunotherapy that were well known and routinely used in the art.  Further based on the teaching of Garrido one of skill in the art would have been motivated to administer HLA and the immunotherapy sequentially or simultaneously so that HLA recovery could make the immunotherapy more effective. 
 Carretero does not teach a method wherein the tumor is a primary tumor or a tumor metastasis (clm 15).  Carretero does not teach a method wherein the tumor is a colorectal tumor, a pancreatic tumor, or a non-small cell lung tumor (clm 17).
However Garrido teaches a method wherein the cancer is a colon cancer (page 12, line 1). Garrido further teaches metastatic lesions in a melanoma patient (page 2, lines 6-11). 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Carretero by treating a primary or metastatic tumor or a colon cancer as suggested by Garrido.  Based on the teachings of Garrido it would have been obvious to try restoring HLA expression in both primary and metastatic tumors as well as additional tumors types including colon cancer.  Based on the teachings in Garrido there was a reasonable expectation of success. 

Garrido teaches a method further comprising administering chemotherapy or radiation therapy (page 13, lines 6-7). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Carretero by further administering chemotherapy or radiation therapy as suggested by Garrido.  One of skill in the art would have been motivated to administer chemotherapy or radiation therapy to a patient with cancer for the benefit of being able to kill the cancer cells. 

7.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carretero (J Cancer Sci Ther 2017 9:9 Sept 25, 2017) in view of Garrido (WO 2014/096367 Pub 6/26/2014) as applied to claims 1 and 16 above and in further view of Masuda (Cancer Sci Jan 2007 Vol 98 No 1 pages 102-108).
	The teachings of Carretero and Garrido are presented above. 
	The combined references do not teach a method wherein the hematological malignancy is acute myeloid leukemia (AML) or acute lymphoblastic leukemia (ALL) or the chronic leukemia is chronic lymphocytic leukemia (CLL). 
	However Masuda teaches that genotypes of nine leukemic cell lines were determined using a polymerase chain reaction for HLA classes I and II. Cells were also examined for HLA beta2-microglobulin, and allele-specific HLA protein expression using flow cytometry. Next, 44 samples of freshly isolated leukemic blasts from 43 patients with malignant hematological 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Carretero and Garrido by measuring gene expression of HLA in subjects with leukemia as suggested by Masuda.  In particular Masuda provided evidence that HLA can be lost or down regulated in leukemia.  One of skill in the art would have been motivated to measure the expression of HLA to detect loss or downregulation because if it occurs, leukemic cells could escape T-cell surveillance as a consequence.  Masuda teaches that this information would be valuable in designing new strategies for clinical immunology.  (abstract). 

8.	Claims 12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carretero (J Cancer Sci Ther 2017 9:9 Sept 25, 2017) in view of Garrido (WO 2014/096367 Pub 
	The teachings of Carretero and Garrido are presented above.  
The combined references do not teach a method wherein the selected and administered HLA allele is HLA-A*11:01 (clm 21).  The combined references do not teach a method wherein the immunotherapy comprises administering to the subject modified T cells reactive to one or more neoepitopes in the tumor of the subject and wherein the neoepitope is KRAS G12D or KRAS G12V (clms 12 and 23). 
	However Wang teaches that KRAS is one of the most frequently mutated proto-oncogenes in human cancers.  The dominant oncogenic mutations of KRAS are single amino acid substitutions at codon 12, in particular G12D and G12V present in 60% to 70% of pancreatic cancers and 20% to 30% of colorectal cancers. The consistency, frequency, and tumor specificity of these “neoantigens” make them attractive therapeutic targets. Recent data associate T cells that target mutated antigens with clinical immunotherapy responses in patients with metastatic melanoma, lung cancer, or cholangiocarcinoma. Using HLA-peptide prediction algorithms, we noted that HLA-A*11:01 could potentially present mutated KRAS variants. By immunizing HLA-A*11:01 transgenic mice, we generated murine T cells and subsequently isolated T-cell receptors (TCR) highly reactive to the mutated KRAS variants G12V and G12D. Peripheral blood lymphocytes (PBL) transduced with these TCRs could recognize multiple HLA-A*11:01+ tumor lines bearing the appropriate KRAS mutations. In a xenograft model of large established tumor, adoptive transfer of these transduced PBLs reactive with an HLA-A*11:01, G12D-mutated pancreatic cell line could significantly reduce its growth in NSG mice (P = 0.002). The success of adoptive transfer of TCR-engineered T cells against melanoma and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Carretero and Garrido by administering a viral vector carrying HLA-A*11:01 to a patient that does not express  HLA-A*11:01.  One of skill in the art would have been motivated to administer a viral vector carrying HLA-A*11:01 in order to recover expression of HLA-A*11:01 because Wang teaches that they identified HLA-A*11:01 as one of the MHC molecules that may bind peptides that harbor mutations of KRAS amino acid 12, such as KRAS G12D (page 206, col 1).  Further it would have been obvious to have modified the method of Carretero and Garrido by administering modified T cells reactive to one or more neopeptides in the tumor, wherein the neopeptide is KRAS G12D or G12V as suggested by Wang.   One of skill in the art would have been motivated to do this for the benefit of significantly reducing tumor growth.  In the instant case Wang teaches that by immunizing HLA-A*11:01 transgenic mice, we generated murine T cells and subsequently isolated T-cell receptors (TCR) highly reactive to the mutated KRAS variants G12V and G12D. Peripheral blood lymphocytes (PBL) transduced with these TCRs could recognize multiple HLA-A*11:01+ tumor lines bearing the appropriate KRAS mutations. In a xenograft model of large established tumor, adoptive transfer of these transduced PBLs reactive with an HLA-A*11:01, G12D-mutated pancreatic cell line could significantly reduce its growth in NSG mice (P = 0.002).

Response To Arguments
9.	In the response the Applicants traversed the rejection under 35 USC 103.  Applicants argue that as amended, claim 1 recites “wherein the method does not include administering to the subject a nucleic acid encoding a B2-microglobulin allele.” The Applicants argue that he combination of Garrido and Carretero at most suggest methods that include administering nucleic acids encoding both an HLA allele and a B2M allele to a subject. Given the focus of Garrido on the requirement for B2m expression in restoring HLA expression, one of ordinary skill in the art would not have been motivated to replace B2m with HLA in order to arrive at the claimed methods. 
	These arguments have been fully considered.  It is noted that the rejection has been modified such that Carretero is now the primary reference.  Carretero teaches recovery of HLA-A2 expression in tumor cells using viral vectors.  Carretero teaches that evaluated the efficacy in transducing different types of human tumor cells with HLA-A2 alone or together with B2M (page 2, col 1). The cell lines are set forth in Table 1 and include (i) a cell line negative for HLA-A2 due to HLA-I haplotype loss, (ii) cell lines negative for genomic HLA-A2, (iii) cell lines negative for genomic HLA-A2 allele with total HLA-I loss caused by B2M, and (iv) cell lines positive for genomic HLA-A2.  Regarding (i) Carretero teaches that using these viral vectors, they successfully recovered HLA-A2 expression in melanoma cell line Ando-2 which has been characterized to lack endogenous HLA-A2 due to a haplotype loss caused by LOH at chromosome 6 (Table 1).  Figure 2 depicts recovery of HLA-A2 expression after infection with AdCMV-HLA-A2 and AAV2-HLA-A2 as demonstrated by FACS (Figure 2a) and by immunocytochemistry (Figure 2b) (page 3, col 2). Regarding (ii) Carretero teaches that infection with AdCMV-HLA-A2 or AAV2-HLA-A2 induced expression of HLA-A2 allele in various 
Regarding claims 18 and 19 the Applicants argue that as discussed above, amended claim 1 is not obvious over the cited art.  The Applicants argue that Matsuda does not cure the deficiencies of the prior art with respect to claim 1.  This argument has been fully considered but is not persuasive.  The applicants arguments’ regarding what is missing in the combination of Carretero and Garrido have been fully addressed above.  The response to applicant’s arguments, as set forth above, applies equally to the present ground of rejection.  

10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMANDA HANEY/Primary Examiner, Art Unit 1634